Opinion filed August 22, 2013




                                      In The


        Eleventh Court of Appeals
                                   __________

                                No. 11-11-00250-CV
                                    __________

                         DONALD DAVIS, Appellant
                                        V.
                     TEXAS DEPARTMENT OF
                 CRIMINAL JUSTICE ET AL., Appellees


                     On Appeal from the 259th District Court
                                Jones County, Texas
                           Trial Court Cause No. 022544


                      MEMORANDUM OPINION
      This is an appeal from the dismissal of a pro se, informa pauperis lawsuit
brought by inmate Donald Davis against the Texas Department of Criminal Justice
(TDCJ) and a TDCJ mailroom employee. We dismiss the appeal.
      Davis filed his original petition against TDCJ. Three days later, he filed an
amended pleading in which he named both TDCJ and mailroom official S. Leal as
defendants; Leal was sued in his individual and official capacities. Davis alleged,
among other things, that the defendants withheld a publication entitled “Blackmen
Collection Edition” for “racial discriminatory” reasons. After Davis had amended
his pleadings to add Leal as a defendant, the trial court entered a judgment in
“DONALD DAVIS, TDCJ#1326046, PLAINTIFF, V. TDCJ DEFENDANT.”
Pursuant to Chapter 14 1 of the Texas Civil Practice and Remedies Code, the trial
court dismissed all claims brought by Davis against “Defendants the Texas
Department of Criminal Justice.” The judgment, however, did not mention S.
Leal.
        Consequently, we agree with Davis’s assertion in his amended reply brief
that “there is no judgment which pertains to Defendant S. Leal.” Except for “a few
mostly statutory exceptions,” this court’s jurisdiction is limited to appeals from
final judgments. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).
We determine whether a judgment is a final, appealable judgment based on the
language in the judgment and the record of the case. Id. A judgment is final and
appealable if it disposes of all parties and all claims in the case. Id. Because there
is nothing in the record disposing of or severing Davis’s claims against Leal, the
judgment from which Davis attempts to appeal is not final and appealable.
Therefore, we have no jurisdiction to consider this appeal.
        The appeal is dismissed for want of jurisdiction.


                                                                   PER CURIAM


August 22, 2013
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.

        1
            TEX. CIV. PRAC. & REM. CODE ANN. §§ 14.001–.014 (West 2002 & Supp. 2012).

                                                       2